Case 5:20-cv-00755-JGB-KK Document 28 Filed 04/20/20 Page 1 of 2 Page ID #:831



  1   XAVIER BECERRA
      Attorney General of California
  2   MARK R. BECKINGTON
      Supervising Deputy Attorney General
  3   AMIE L. MEDLEY
      Deputy Attorney General
  4   TODD GRABARSKY
      Deputy Attorney General
  5   State Bar No. 286999
       300 South Spring Street, Suite 1702
  6    Los Angeles, CA 90013
       Telephone: (213) 269-6044
  7    Fax: (916) 731-2124
       E-mail: Todd.Grabarsky@doj.ca.gov
  8   Attorneys for Gavin Newsom, in his official
      capacity as Governor of California, and Xavier
  9   Becerra, in his official capacity as Attorney
      General of California
 10
                         IN THE UNITED STATES DISTRICT COURT
 11
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
 12
 13
 14
 15   WENDY GISH, et al.,                          5:20-cv-00755-JGB-KK
 16                                  Plaintiffs, NOTICE OF DECISIONS BY
                                                 OTHER COURTS
 17                v.
                                                   Judge:        The Honorable Jesus G.
 18   GAVIN NEWSOM, in his official                              Bernal
      capacity as Governor of California, et       Action Filed: April 13, 2020
 19   al,
 20                                Defendants.
 21
 22
 23        Please take notice of the following decisions by other courts in matters related
 24   in substance to the present case:
 25        1.   Order of the Court in Maryville Baptist Church, Inc. v. Beshear, Case
 26   No. 3:20-cv-278-DJH (W.D. Ky.), issued on April 18, 2020, in which the court
 27   denied the plaintiff’s motion for temporary restraining order in a constitutional
 28   challenge to the COVID-19-related executive orders issued the by Governor of

                                               1
Case 5:20-cv-00755-JGB-KK Document 28 Filed 04/20/20 Page 2 of 2 Page ID #:832



  1   Kentucky restricting public gatherings. A true and correct copy of the court’s
  2   Order is attached herein as Exhibit 1.
  3        2.   Memorandum Order and Opinion of the Court in Legacy Church, Inc. v.
  4   Kunkel, Case No. 1:20-cv-327-JB-SCY (D.N.M.), issued on April 17, 2020, in
  5   which the court denied the plaintiff’s motion for temporary restraining order in a
  6   constitutional challenge to the State of New Mexico’s COVID-19-related
  7   Emergency Orders restricting public gatherings. A true and correct copy of the
  8   court’s Memorandum Order and Opinion is attached herein as Exhibit 2.
  9
      Dated: April 20, 2020                        Respectfully submitted,
 10
                                                   XAVIER BECERRA
 11                                                Attorney General of California
                                                   MARK R. BECKINGTON
 12                                                Supervising Deputy Attorney General
 13
 14                                                /s/ Todd Grabarsky
                                                   TODD GRABARSKY
 15                                                Deputy Attorney General
                                                   AMIE L. MEDLEY
 16                                                Deputy Attorney General
                                                   Attorneys for Gavin Newsom, in his
 17                                                official capacity as Governor of
                                                   California, and Xavier Becerra, in his
 18                                                official capacity as Attorney General
                                                   of California
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                               2
